United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P. (f/k/a T.S.), Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Paul, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0774
Issued: November 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 28, 2018 appellant, through counsel, filed a timely appeal from a
November 24, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days has elapsed from the last merit decision, dated January 30, 2017,
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3 the Board lacks jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 24, 2016 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed osteoarthritis in her right thumb and index
finger due to her federal employment duties. She did not stop work. Appellant’s supervisor
reported that appellant was performing light-duty work four hours a day.
In a development letter dated November 29, 2016, OWCP requested additional factual and
medical information from appellant in support of her occupational disease claim. It also provided
a questionnaire for her to complete regarding the factual elements of her claim. OWCP afforded
appellant 30 days for a response.
Appellant provided a report dated June 21, 2015 from Dr. Edward T. Su, a Board-certified
orthopedic surgeon, noting that he first examined her on June 24, 2011 and describing her medical
treatment. She underwent left thumb arthroplasty on March 30, 2012. Appellant reported a
worsening of her right thumb condition on February 4, 2013 and on May 29, 2014 she underwent
right trigger thumb surgery. She sought treatment for her right index finger on September 24, 2015
and Dr. Su diagnosed osteoarthritis of that digit. Appellant’s right thumb pain increased and on
February 17, 2016 he performed a steroid injection. On March 30, 2016 Dr. Su diagnosed possible
right index trigger finger. He examined appellant on June 20, 2016 and diagnosed right thumb
carpometacarpal osteoarthritis, right index finger proximal interphalangeal joint osteoarthritis, and
right index finger distal interphalangeal joint osteoarthritis.
By decision dated January 30, 2017, OWCP denied appellant’s occupational disease claim
finding that she had not submitted a written statement explaining what work factors caused or
contributed to her condition. It therefore determined that the factual component of fact of injury
had not been established.
On November 2, 2017 counsel requested reconsideration on behalf of appellant and
resubmitted Dr. Su’s June 21, 2016 report.
By decision dated November 24, 2017, OWCP denied appellant’s request for
reconsideration of the merits of the claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
3
5 U.S.C. § 8128(a). Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.

2

relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received within one year of the date of that decision for which review is sought.5 If the request is
timely, but fails to meet at least one of the above standards, OWCP will deny the application for
review without reopening the case for a review on the merits.6
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.7 He or she needs only
to submit relevant, pertinent evidence not previously considered by OWCP.8 When reviewing an
OWCP decision denying merit review, the function of the Board is to determine whether OWCP
properly applied the standards set for at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.9
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
In her November 2, 2017 request for reconsideration, appellant did not make any argument
that OWCP erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by OWCP. Thus, she was not entitled to a review of the merits
of her claim based on the first and second above-noted requirements under section 10.606(b)(3).11
Appellant resubmitted the June 21, 2016 report from Dr. Su. The Board has held that
evidence which repeats or duplicates evidence already of record does not constitute a basis for
reopening a case.12 Consequently, the evidence submitted by appellant on reconsideration does
not satisfy the third criterion, noted above, for reopening a claim for merit review.

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b); see also E.R., Docket No. 09-1655 (issued March 18, 2010).

7

J.F., Docket No. 17-1508 (issued March 28, 2018).

8

Id.; see also Mark H. Dever, 53 ECAB 710 (2002).

9

Supra note 7; see also Annette Louise, 54 ECAB 783 (2003).

10

M.E., 58 ECAB 694 (2007).

11

M.M., Docket No. 18-0292 (issued July 9, 2018).

12

Id.; D.K., 59 ECAB 141 (2007).

3

The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3) and thus OWCP properly denied merit review.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

Supra note 11; B.R., Docket No. 17-1213 (issued January 18, 2018).

4

